On Appellees' Motion for Rehearing.
The question of title to the tract of land, permit to drill upon which is involved in this suit, was not put in issue in the trial court or in this court. Consequently our judgment and opinion cannot be construed as an adjudication of title. The only issue involved was the validity of the Commission's order. We make this statement because of appellees' apprehension, expressed in the motion, as to the possible effect of our opinion and judgment in any litigation which may arise between the parties to this suit over the title to said tract.
With this explanation, the motion is overruled.
Overruled. *Page 526